      Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 1 of 10




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION


TYRELL WADDELL, and
KENDREALL FINKLEA, individuals,
                                                    Case No.:
      Plaintiffs,

v.

HW3 INVESTMENT GROUP, LLC,
a Wisconsin limited liability company, and
HOWARD WOLF, an individual,

      Defendants.
                                             /

                                  COMPLAINT

      TYRELL        WADDELL       (“Waddell”)    and    KENDREALL         FINKLEA

(“Finklea”) [collectively, “Plaintiffs”] sue HW3 INVESTMENT GROUP, LLC

(“HW3”) and HOWARD WOLF (“Wolf”) [collectively, “Defendants”] and allege:

                         JURISDICTION AND VENUE

      1.     This is an action for violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq.

      2.     This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) and 28

U.S.C. § 1331(b).

      3.     This Court has original jurisdiction over these claims, as they arise

under the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331(b).
      Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 2 of 10




       4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to the claims asserted herein

occurred in this judicial district.

                                      PARTIES

       5.     Waddell is an individual and is currently a resident of Escambia

County, Alabama.

       6.     Finklea is an individual and is currently a resident of Escambia County,

Alabama.

       7.     HW3 is a Wisconsin limited liability company conducting business in,

among other places, Bay County, Florida.

       8.     HW3’s principal address is 301 W. Grand Avenue, #296, Chicago,

Illinois 60654.

       9.     Upon information and belief, Wolf is an individual and is a resident of

Cook County, Illinois.

                            GENERAL ALLEGATIONS

       10.    At all times material hereto, Plaintiffs were “employees” of Defendants

as defined by or within the meaning of the FLSA.

       11.    At all times material hereto, HW3 was an “employer” within the

meaning of the FLSA.




                                        2
      Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 3 of 10




      12.   At all times material hereto, Wolf was an “employer” within the

meaning of the FLSA.

      13.   At all times material hereto, Wolf worked as HW3’s principal and

oversaw and handled HW3’s day-to-day operations.

      14.   Upon information and belief, at all times material to this action, Wolf

was an individual who owned and/or operated HW3 and who exercised the authority

to: (a) supervise and control employee work schedules, job duties, and/or conditions

of employment; (b) control significant aspects of HW3’s day-to-day operations,

including compensation of employees; (c) maintain employment records; and/or

(d) hire and/or terminate employees.

      15.   At all times material hereto, Wolf acted directly or indirectly in the

interest of HW3 in relation to HW3’s employees, including Plaintiffs.

      16.   At all times material hereto, Defendants were an enterprise engaged in

commerce or in the production of goods for commerce as defined by or within the

meaning of the FLSA.

      17.   HW3 is and, at all times material hereto, was a construction

management, construction consulting, and claims management company providing

labor, management and consulting services at and for various construction projects.




                                       3
      Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 4 of 10




      18.    At all times material hereto, Defendants had two (2) or more employees

regularly or recurrently handling, utilizing, or working on materials—such as tools,

equipment, and construction materials—for Defendants’ commercial purposes and

such materials had previously traveled in interstate commerce.

      19.    At all times material hereto, Defendants had two (2) or more employees

regularly or recurrently handling, selling, or otherwise working on goods, wares, or

products that previously traveled through interstate commerce—such as

construction materials—for Defendants’ commercial purposes.

      20.    At all times material hereto, HW3’s annual gross volume of sales or

business was at least $500,000.00 per annum, or the prorated amount thereof during

the statutory period for this action.

      21.    While employed by Defendants during the statutory period, Plaintiffs

were not exempt from the requirements of the FLSA, including the requirement to

pay overtime for all hours worked in excess of forty (40) within a workweek.

      22.    Waddell was an employee of Defendants from approximately February

2019 through September 2019.

      23.    Finklea was an employee of Defendants from approximately February

2019 through February 2020.




                                        4
         Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 5 of 10




         24.    During   Plaintiffs’   respective   employments    with   Defendants,

Defendants provided services to the Panama Commons project in Panama City,

Florida, and certain other projects at various locations.         Defendants assigned

Plaintiffs to work, and Plaintiffs did in fact work, primarily on the Panama Commons

project in Panama City, Florida.

         25.    During   Waddell’s     employment    with   Defendants,   Defendants

improperly classified Waddell as an independent contractor payable under a 1099

basis.

         26.    Upon information and belief, Defendants misclassified Waddell in an

attempt to improperly avoid various employment-related costs such as payroll tax,

workers’ compensation insurance, re-employment tax, overtime pay, et cetera.

         27.    During Finklea’s employment with Defendants, Defendants improperly

classified Waddell as an independent contractor payable under a 1099 basis.

         28.    Upon information and belief, Defendants misclassified Finklea in an

attempt to improperly avoid various employment-related costs such as payroll tax,

workers’ compensation insurance, re-employment tax, overtime pay, et cetera.

         29.    At all times during Plaintiffs’ employment with Defendants, Plaintiffs

worked as general laborers and were compensated on an hourly basis, rather than a

salary basis.




                                          5
      Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 6 of 10




      30.   During some or all of Waddell’s employment with Defendants,

Waddell’s hourly rate of pay was $15.00.

      31.   During some or all of Finklea’s employment with Defendants,

Finklea’s hourly rate of pay was $15.00.

      32.   During the statutory period, Defendants directed or permitted Plaintiffs

to regularly work in excess of forty (40) hours within a workweek but failed to pay

them at least the applicable overtime rate for all such overtime hours worked during

the given workweeks.

      33.   During the statutory period, Defendants did not compensate Plaintiffs

for all compensable time they worked for Defendants or include all such

compensable time in Defendants’ calculations of Plaintiffs’ hours worked for

overtime purposes.

      34.   Upon information and belief, Defendants have not maintained adequate

and accurate records of all time worked by Plaintiffs as required by the FLSA.

      35.   By failing to accurately record all of the hours worked by Plaintiffs,

Defendants have failed to make, keep, and preserve records with respect to their

employee in a manner sufficient to determine such employee’s wages, hours, and

other conditions of employment, in violation of the FLSA.




                                      6
      Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 7 of 10




      36.    Upon information and belief, prior to Plaintiffs filing this lawsuit,

Defendants did not consult with an attorney or the Department of Labor to evaluate

whether Defendants had properly classified Plaintiffs or whether Defendants’

timekeeping for, and compensation of, Plaintiffs complied with the requirements of

the FLSA.

      37.     Defendants’ unlawful actions, as alleged herein, were willful.

Defendants knew that such actions violated the FLSA or showed reckless disregard

for the requirements of the FLSA and whether their actions violated the FLSA.

      38.    All conditions precedent to the filing and maintenance of the causes of

action asserted herein have occurred, been waived, discharged or otherwise satisfied.

      39.     Attorneys’ Fees & Costs – Plaintiffs have retained the undersigned

law firm to represent them in this action and are obligated to pay their counsel the

reasonable attorneys’ fees and costs incurred in connection with this action.

                         COUNT I - FLSA OVERTIME
                           (Against All Defendants)

      40.    This is an action against all Defendants for unpaid overtime under the

FLSA.

      41.    Plaintiffs re-allege and incorporate into Count I the allegations set forth

in Paragraphs 1 through 39 as if fully set forth herein.




                                        7
      Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 8 of 10




      42.    During the statutory period, Defendants misclassified Plaintiffs as

independent contractors, rather than employees.

      43.    Upon information and belief, Defendants misclassified Plaintiffs in an

attempt to avoid the requirements of the FLSA, including the payment of overtime

premiums.

      44.    During the statutory period, and while Plaintiffs were not exempt from

the overtime requirements of the FLSA, Defendants directed or permitted Plaintiffs

to work in excess of forty (40) hours within a workweek and were obligated to pay

them the proper overtime premium for all such overtime hours worked.

      45.    During the statutory period, and while Plaintiffs were not exempt from

the overtime requirements of the FLSA, Defendants failed to pay Plaintiffs the

proper overtime premium due for all applicable overtime hours they worked.

      46.    Upon information and belief, Defendants have not maintained adequate

and accurate records of Plaintiffs’ time worked or compensation.

      47.    The practices described in Paragraphs 40 through 43 violated

applicable provisions of the FLSA.

      48.    Defendants’ unlawful conduct, as alleged and described above,

constitutes a willful violation of the FLSA within the meaning of 29 U.S.C. § 255(a).




                                       8
      Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 9 of 10




      49.   When committing the unlawful conduct alleged and described herein,

Defendants did not act in good faith nor have reasonable grounds for believing their

actions or omissions were lawful under the FLSA.

      50.   As a direct and proximate result of the foregoing, Plaintiffs have

suffered damages.

      WHEREFORE, Plaintiffs pray this Court award the following relief:

            a.      Judgment against Defendants for an amount equal to the amount

                    of unpaid wages due to Plaintiffs, including unpaid overtime;

            b.      Judgment against Defendants for liquidated damages in an

                    amount equal to the unpaid wages due to Plaintiffs, including

                    applicable overtime pay;

            c.      To the extent liquidated damages are not awarded, an award of

                    prejudgment interest;

            d.      Declaratory judgment stating that the practices complained of

                    herein are unlawful under the FLSA;

            e.      All reasonable costs and attorneys’ fees incurred pursuing relief

                    for the claims asserted herein;

            f.      Post-judgment interest; and




                                        9
Case 5:21-cv-00055-AW-MJF Document 1 Filed 03/05/21 Page 10 of 10




      g.     Any other relief the Court deems just and proper.

                       JURY TRIAL DEMAND

Plaintiffs demand a jury trial on all matters so triable.

                                  Respectfully submitted,

                                  /s/ James M. Barlow Jr.
                                  James M. Barlow Jr., Esq.
                                  Florida Bar No. 1019157
                                  Gabriel Pinilla, Esq.
                                  Florida Bar No. 0017898
                                  COTNEY CONSTRUCTION LAW, LLP
                                  3110 Cherry Palm Drive, Suite 290
                                  Tampa, Florida 33619
                                  Telephone: 813-579-3278
                                  Fax: 813-902-7612
                                  jbarlow@cotneycl.com
                                  gpinilla@cotneycl.com
                                  lcox@cotneycl.com
                                  abukowski@cotneycl.com
                                  Attorneys for Plaintiffs




                                  10
